32 So. 3d 769 (2010)
Carlos SOLEDISPA a/k/a Carlos L. Soledispa and Nora Soledispa, et al., Appellants,
v.
LA SALLE BANK NATIONAL ASSOCIATION, as Trustee for Merrill Lynch First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-H1, Appellee.
No. 4D10-998.
District Court of Appeal of Florida, Fourth District.
April 28, 2010.
John H. Ruiz of La Ley Con John H. Ruiz, P.A., Miami, for appellants.
No appearance for appellee.
PER CURIAM.
We dismiss appellants' appeal because the notice of appeal was filed with the clerk more than thirty days after the rendition of the final judgment. As we explained in Strax Rejuvenation and Aesthetics Institute, Inc. v. Shield, 24 So. 3d 666, 669 (Fla. 4th DCA 2009), "pursuant to rule 1.080(e), the clerk's date stamp is dispositive on the issue of the date of filing a paper with the trial court." Here, the clerk stamped the notice of appeal as being filed February 23, 2010, from a final judgment rendered January 13, 2010, thus *770 making the notice untimely. While appellant has filed affidavits stating that a courier delivered the notice of appeal to the Broward County Clerk's office on February 11, 2010, the filing stamp date governs the filing date. As we did in Strax, we certify conflict with Weintraub v. Alter, 482 So. 2d 454 (Fla. 3d DCA 1986). We also certify conflict with Ocr-EDS, Inc. v. S & S Enterprises, Inc., 32 So. 3d 665 (Fla. 5th DCA 2010).
GROSS, C.J., WARNER and STEVENSON, JJ., concur.